DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 3-4 (Currently Amended)
Claim 7 (Previously Presented)
Claims 5-6 and 8 (Original)
Claim 2 (Canceled)

Allowable Subject Matter
Claims 1 and 3-8 are allowed.
Regarding claim 1, the prior art does/do not suggest or teach, among other claimed allowable features, “a controller to control the electric power converter,
wherein the controller controls so that, if a state of charge (SOC) of the secondary battery is equal to or greater than a preset first setting value, regenerative electric power of the electric motor generator is stored in the capacitor only up to SOC of the capacitor corresponding to a voltage when the capacitor is fully charged, and if SOC of the secondary battery falls below the first setting value, the regenerative electric power of the electric motor generator is stored in the capacitor and the secondary battery irrespective of the SOC of the capacitor until the SOC of the secondary battery is equal to or greater than the first setting value,
wherein the controller controls such that no charge/discharge is performed between the capacitor and the secondary battery and charge/discharge frequency of the secondary battery can be decreased to make the life of the secondary battery longer, wherein the controller includes:
a request power calculation unit configured to calculate request input/output power for the electric motor generator based on current and voltage of the capacitor and input/output current of the electric power converter; and
a capacitor charging factor map configured to specify a ratio of electric power to be stored in the capacitor from the electric motor generator to the request output power calculated by the request power calculation unit, based on the SOC of the secondary battery, and
wherein the request power calculation unit is configured to dynamically calculate request input/output power for the electric motor generator.”, in combination with all other elements recited in claim 1.
Claims 3-8 are also allowed as they further limit allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        June 1, 2022